FLORIDA SUPREME COURT

                    NOTICE OF CORRECTION


                                                   DATE: JANUARY 3, 2014

CASE OF: ASKARI ABDULLAH MUHAMMAD F/K/A THOMAS
KNIGHT V. STATE OF FLORIDA

DOCKET NO.: SC13-2105                OPINION FILED: DECEMBER 19, 2013


                     ATTENTION: ALL PUBLISHERS

THE FOLLOWING CORRECTIONS HAVE BEEN MADE IN THE ABOVE
OPINION:

On page 11, in the third line of the second paragraph, added “Roswell.”

On page 25, in the last two lines of the page, changed “Dr. Lee” to “Dr.
Evans.”

SIGNED: OPINION CLERK


The corrected hard copy will follow by mail.